





CITATION: Mexico v. Cargill, Incorporated, 2011 ONCA
      622



DATE: 20111004



DOCKET: C52737



COURT OF APPEAL FOR ONTARIO



Rosenberg, Moldaver and Feldman JJ.A.



BETWEEN



The United Mexican States



Applicant (Appellant)



and



Cargill, Incorporated



Respondent (Respondent)



Patrick G. Foy, Q.C. and Robert J.C. Deane, for the appellant



John Terry,  for the respondent, with the assistance of
          Jeffrey W. Sarles of the Illinois bar



Barry A. Leon, Daniel A. Taylor, for the intervener ADR
          Chambers



Malcolm N. Ruby, for the intervener United States of America



Roger Flaim, for the intervener Attorney General of Canada



Heard: March 14 and 15, 2011



On appeal from the order of Justice
          Wailan Low of the Superior Court of Justice dated June 3, 2010, with reasons
          reported at 2010 ONSC 4656.




Feldman J.A.:

[1]

In response to measures taken by Mexico to protect its sugar industry
    from competition from imported high fructose corn syrup (HFCS), Cargill, Incorporated,
    a U.S. producer of HFCS, and its Mexican subsidiary distributor, Cargill de
    Mexico S.A. de C.V. (CdM), sought arbitration for breaches of Chapter 11 of the
North American Free Trade Agreement Between the Government of Canada, the
    Government of Mexico and the Government of the United States
, 17 December
    1992, Can. T.S. 1994 No. 2 (NAFTA), and an award of damages for those breaches.

[2]

While recognizing that under Chapter 11 of the NAFTA, the award of
    damages could only encompass Cargills losses suffered by reason of, or
    arising out of Mexicos breaches of Chapter 11 affecting Cargills Mexican
    investment, namely CdM, the arbitration panels damages award included both CdMs
    lost sales as well as Cargills lost sales of HFCS to CdM. The application
    judge dismissed the application challenging the award.

[3]

The issue on appeal is whether, and on what standard of review, the
    latter award to Cargill is subject to being set aside by the court on review on
    the basis that it deals with a dispute not contemplated by or not falling
    within the terms of the submission to arbitration, or contains decisions on
    matters beyond the scope of the submission to arbitration. For the reasons
    that follow, I would dismiss the appeal.

BACKGROUND

Facts

[4]

The history of the dispute between Mexico and the United States over Mexicos
    protection of its refined sugar industry against the U.S.s importation of HFCS
    products before and after the NAFTA is set out in detail at paras. 22-39 of the
    application judges decision.  As the application judge stated, the dispute
    between Cargill and Mexico is but one battle in a larger conflict. For the
    purposes of the appeal, the relevant facts can be stated briefly.

[5]

Cargill is a producer of HFCS, which is a low-cost substitute for cane
    sugar used extensively to sweeten soft drinks and other products. In 1993,
    before the NAFTA came into force on January 1, 1994, Cargill established a
    division of CdM, its existing wholly-owned subsidiary, to begin to sell HFCS in
    Mexico through a distribution centre it built in Tula, in the state of Hidalgo,
    Mexico. Cargill also built a new production plant in Nebraska, expanded its
    HFCS plants in Iowa and Tennessee, and built a new distribution centre in
    McAllen, Texas at the Mexican border. Cargills business model was to import
    HFCS that it manufactured in the U.S. into Mexico through its border facility
    in Texas, for distribution in Mexico through CdMs distribution centre in Tula.

[6]

The initial effect of the NAFTA was that the soft drink industry in
    Mexico, the second largest
per capita
consumer of soft drinks  in the
    world, began to use HFCS rather than sugar in its products. In order to protect
    its sugar industry, Mexico enacted a number of trade barriers, all of which
    were ultimately found in the Cargill arbitration to constitute breaches of the
    NAFTA. Their effect on Cargill was that it was obliged to shut down a number of
    its HFCS production plants in the U.S. and its distribution centre in McAllen
    Texas, while CdM was forced to close its Tula distribution centre.

[7]

In 2004, Cargill on behalf of itself and CdM, served on Mexico a notice
    of intent to submit a claim to arbitration under Chapter 11 of the NAFTA for
    violation of Articles 1102, 1103, 1105, 1106 and 1110 of that Chapter and for
    the damages properly compensable to Cargill and CdM as a result of Mexicos
    breaches of those provisions. For ease of reference, these and other relevant NAFTA
    provisions are included at Appendix A.

[8]

The parties then executed a consent to arbitration under Chapter 11,
    following which, the claim was registered by the Secretary-General of the
    International Centre for the Settlement of Investment Disputes (Additional
    Facility) (ICSID), and was heard by an expert panel in Washington D.C. in
    October, 2007. The decision was released in September, 2009.

[9]

Because the parties designated Toronto, Ontario as the place of
    arbitration, the Ontario Superior Court of Justice had jurisdiction to review
    the award under the
International Commercial Arbitration Act,
R.S.O.
    1990, c. I.9, which enacted the
UNCITRAL

Model Law on International Commercial
    Arbitration
(
Model Law
) as a Schedule to the Act
.
The
Model
    Law
was adopted by the United Nations Commission on International Trade Law
    on June 21, 1985.

The decision of the arbitration panel

[10]

Having found that Mexico breached a number of provisions of Chapter 11
    of the NAFTA, the panel awarded damages to Cargill and to CdM for the resultant
    losses in the amount of U.S.$77,329,240. Those losses included what were
    referred to as both up-stream and down-stream losses. The down-stream
    losses of U.S.$36,166,885 were the direct lost sales and associated costs
    suffered by CdM. The up-stream losses of U.S.$41,162,355 represented the cost
    of lost sales to CdM of products manufactured by Cargill in the United States.

[11]

At the arbitration, Mexico challenged the jurisdiction of the panel to
    award the up-stream damages, which it characterized as losses Cargill suffered
    in the United States as a producer and exporter of HFCS, rather than losses
    suffered as an investor in its Mexican investment, CdM.

[12]

The panel addressed the matter directly. It concluded that a Chapter 11
    arbitration panel had the jurisdiction to determine what damages arose by
    reason of, or arising out of Mexicos breaches (language in Article 1116), and
    to award damages to Cargill for losses to its business operations in the United
    States if it concluded, as a matter of interpretation, that those damages met
    the described jurisdictional criterion.

[13]

The panel explained its conclusion on damages at paras. 519 -526 of its
    decision:

519.    To
    evaluate the damages claimed, the Tribunal has found it helpful to look at the
    lost profits claimed as divided at the United States-Mexican border, with those
    lost profits attributed to Cargills inability to sell HFCS to CdM as
    up-stream losses and the direct losses of CdM as down-stream losses.

520.    According
    to Article 1139 and the Tribunals previous conclusions, the down-stream losses
    are clearly compensable due to the violations of Articles 1102, 1105 and 1106
    of the NAFTA.  The issue, therefore, is whether those up-stream damages claimed
    by Claimant, and objected to by Respondent, are also compensable.

521.    With
    respect to this disagreement, the Tribunal is aware that Chapter 11 applies
    only to measures relating to investments that are in the territory of the State
    Party enacting the measures.  It was for this reason that the [
Archer
    Daniels Midland v. The United Mexican States
] tribunal determined that it
    lacked jurisdiction to award compensation for lost profits on HFCS [the
    claimants] would have produced in the United States and exported to Mexico but
    for the Tax, as these losses were not suffered in their capacity as investors
    in Mexico.

522.    This
    Tribunal notes, however, that as it stated at paragraphs 147 and 352 above,
    Article 1139s definition of investment is broad and inclusive.  This
    Tribunal therefore has little difficulty in determining that business income,
    particularly business income so closely associated with a physical asset in the
    host country and not mere trade in goods, is both an element of a larger
    investment and an investment in and of itself....

523.    With
    respect to the particular facts of this case, the Tribunal finds that the profits
    generated by Cargills sales of HFCS to its subsidiary, Cargill de Mexico, for
    CdMs marketing, distribution and re-sale of that HFCS, were so associated with
    the claimed investment, CdM, as to be compensable under the NAFTA.  Cargills
    investment in Mexico involved importing HFCS and then selling it to domestic
    users, principally the soft drink industry.  Thus, supplying HFCS to Cargill de
    Mexico was an inextricable part of Cargills investment.  As a result, in the
    view of the Tribunal, losses resulting from the inability of Cargill to supply
    its investment Cargill de Mexico with HFCS are just as much losses to Cargill
    in respect of its investment in Mexico as losses resulting from the inability
    of Cargill de Mexico to sell HFCS in Mexico.

524.    In
    this way, the situation of this dispute diverges from that which the
ADM
tribunal faced.  ADM and Tate & Lyle created a joint venture, ALMEX, which
    began selling HFCS in Mexico in 1994 and commenced its own production of HFCS
    in December 1995, which grew to be ALMEXs most important product.  Cargill
    de Mexico, on the other hand, was not a producer of HFCS and its HFCS business
    therefore depended on the HFCS sold to it by its parent.

525.    Claimants
    intent was to enter the Mexican HFCS market and attain a significant share of
    that market; thus its investment included everything that it took to achieve
    such a result.  Viewed holistically, Claimant was prevented from operating an
    investment that involved the sale into and distribution of HFCS within the
    Mexican market.  The inability of the parent to export product to its
    investment is just the other side of the coin of the inability of the
    investment, Cargill de Mexico, to operate as it was intended to import HFCS
    into Mexico.

526.    The
    Tribunal therefore determines that Claimant is to be compensated for its net
    lost profits as determined for both Cargill de Mexicos lost sales to the
    Mexican market and Cargill, Inc.s lost sales to Cargill de Mexico. [Footnotes
    omitted.]

DECISION OF THE SUPERIOR COURT

Jurisdictional Issue

[14]

Mexico asked the Superior Court to set aside the portion of the arbitral
    decision that awarded the up-stream damages to Cargill. Article 34(2) of the
Model
    Law
provides the authority for a Superior Court judge to set aside a
    decision of an international arbitral tribunal on limited grounds:

Article 34.
Application for setting
    aside as exclusive recourse against arbitral award

(2) An arbitral award may be set aside by the court
    specified in article 6 only if:

(a) the party making the application furnishes proof
    that:

(i) a party to the arbitration agreement referred
    to in article 7 was under some incapacity; or the said agreement is not valid
    under the law to which the parties have subjected it or, failing any indication
    thereon, under the law of this State, or

(ii) the party making the application was not given
    proper notice of the appointment of an arbitrator or of the arbitral
    proceedings or was otherwise  unable to present his case, or

(iii) the award deals with a dispute not
    contemplated by or not falling within the terms of the submission to
    arbitration, or contains decisions on matters beyond the scope of the
    submission to arbitration, provided that, if the decisions on matters submitted
    to arbitration can be separated from those not so submitted, only that part of
    the award which contains decisions on matters not submitted to arbitration may
    be  set aside, or

(iv) the composition of the arbitral tribunal or
    the arbitral procedure was not in accordance with the agreement of the parties,
    unless such agreement was in conflict with a provision of this Law from which
    the parties cannot derogate, or, failing such agreement, was not in accordance
    with this Law; or

(b) the court finds that:

(i) the subject-matter of the dispute is not
    capable of settlement by arbitration under the law of this State, or

(ii) the award is in conflict with the public
    policy of this State.

[15]

In seeking to have part of the award set aside, Mexico relied on Article
    34(2)(a)(iii).

[16]

Mexico argued that under Chapter 11 of the NAFTA, the arbitration panel
    could only award damages to Cargill as an investor (Article 1139) to
    compensate for losses suffered in connection with its investment (Article
    1139) in Mexico, which was CdM, and had no jurisdiction to award damages for
    losses suffered by the investor in another capacity, here as producer and
    exporter of its product into Mexico.

[17]

The application judge reasoned that the tribunal would have jurisdiction
    based on four threshold questions: (1) Is Cargill an investor in Mexico
    within the meaning of Chapter 11? (2) Does Cargill have an investment in
    another Party to the NAFTA,
[1]
Mexico? (3) Has Mexico adopted or maintained one or more measures, as defined
    by NAFTA? and (4) Do those measures relate (a) to the investor, Cargill, or (b)
    to the investment, CdM?  If the answer to all four threshold questions was
    yes, then the next issue was are there express or necessarily implied
    limitations on the scope and nature of damages open to the tribunal to award?

Standard of Review

[18]

In order to properly assess the panels response to these questions, the
    application judge first addressed the issue of the standard of review to be
    applied by the court when reviewing decisions of expert NAFTA international
    arbitration tribunals.

[19]

Mexico argued that the standard of review on issues of jurisdiction is
    correctness. Cargill argued that the standard was one of deference. The
    application judge referred to judicial authorities for the powerful
    presumption that international arbitral tribunals act within their
    jurisdiction and that as a matter of respecting international comity and the
    global marketplace, courts should use their powers to interfere only sparingly:
Quintette Coal Ltd. v. Nippon Steel Corp.
(1990), 50 B.C.L.R. (2d) 207
    (C.A.), leave to appeal  refused, [1990] S.C.C.A. No. 431;
United Mexican
    States v. Karpa
(2005), 74 O.R. (3d) 180 (C.A.);
Corporacion Transnacional
    de Inversiones S.A. de C.V. v. STET International, S.p.A.
(2000), 49 O.R.
    (3d) 414 (C.A.), leave to appeal refused, [2000] S.C.C.A. No. 581;
Mitsubishi
    Motors Corp. v. Soler Chrysler-Plymouth Inc.,
473 U.S. 614 (1985). Based on
    those authorities
,
she concluded that the standard of review to be
    applied on issues of jurisdiction is reasonableness.

Application of the standard of review by the Superior Court

[20]

In order to decide whether the decision of the panel that it had the
    jurisdiction to award Cargill its up-stream damages was a reasonable one, the
    application judge reviewed and considered the merits of the arguments on both
    sides. The thrust of Mexicos argument was that Cargill was being compensated
    not as an investor in another NAFTA Party, but as a producer in the home Party,
    the United States. That argument gained significant support from a recent
    decision of another NAFTA panel that also dealt with the consequences of
    Mexicos treatment of HFCS, the decision in
Archer Daniels Midland Company
    and Tate & Lyle Ingredients Americas, Inc. v. the United Mexican States
,
    ICSID Case No. ARB(AF)/04/05, dispatched November 21, 2007; Supplementary
    Decision and Interpretation, dispatched July 10, 2008 (
ADM
).

[21]

In that case, the two claimants were each producers of HFCS in the U.S.,
    who also established a joint venture company in Mexico called Almidones
    Mexicanos S.A. de C.V. (ALMEX) to produce and sell HFCS in Mexico and to import
    the product from the claimants to sell in Mexico. As in the
Cargill
case, the claimants claimed both for ALMEXs losses as well as for their own
    lost profits from forgone sales of their U.S.- produced HFCS to ALMEX. The
    panel in that case refused to award the latter losses, holding that it lacked
    jurisdiction to do so. It explained its reasoning, at paras. 273 and 274 of its
    award:

273.    Chapter
    Eleven of the NAFTA applies to measures adopted or maintained by a Party
    relating to,
inter alia
investments of investors of another Party in
    the territory of the Party, and pursuant to Article 1101(1)(b) only measures
    relating to investments that are within the scope of Chapter Eleven should be
    covered.  This means that the protection applies only to measures relating to
    investments of investors of one Party that are in the territory of the party
    that has adopted or maintained such measures.  In a case such as the one at
    bar, this would exclude investments of ADM and TLIA located outside of Mexico,
    even if such investments are destined to promote fructose sales in Mexico.

274.    The
    Tribunal has jurisdiction only to award compensation for the injury caused to
    Claimants in their investment made in Mexico (through ALMEX).  Therefore, the
    Claimants are not entitled to recover the lost profits on HFCS they would have
    produced in the United States and exported to Mexico but for the Tax, as
    these losses were not suffered in their capacity as investors in Mexico.

[22]

The application judge observed that the arbitral panel in
Cargill
distinguished the
ADM
case on the facts. The panel viewed Cargills
    investment in Mexico as including both the importation and sale of HFCS into
    Mexico through the Mexican subsidiary CdM and its facility in Tula, while in
ADM,
the investment was only the ALMEX production facility. The panel found that
    Mexicos treatment of CdM destroyed it and thereby destroyed Cargills business
    of distributing HFCS into the Mexican market through its subsidiary. As Article
    1116 of Chapter 11 defines the required causation as loss to the investor by
    reason of, or arising out of the Partys breach, the panel was not
    unreasonable in concluding that the causation requirement had been met in this
    case. The application judge also noted that none of the relevant Articles in Chapter
    11 sets limits on damages other than the causation requirement. In particular,
    no Article requires that the damages be suffered only in the territory of the
    investment.

[23]

The application judge concluded that Mexicos objection did not go to
    the jurisdiction of the panel, but was an attack on the merits of the decision,
    which was beyond the scope of review for the court.

[24]

The application judge also addressed the jurisdiction issue on the basis
    of Mexicos alternative argument that the result reached by the panel was unreasonable,
    and not within a range of reasonable outcomes, in accordance with the test
    established by the Supreme Court of Canada in
Dunsmuir v. New Brunswick
,
    [2008] 1 S.C.R. 190. Mexico argued that having established only a distribution
    facility in Mexico and not a production operation, it was unreasonable for
    Cargill to be in a better position than the ALMEX investors whose investment
    was more extensive and included a joint venture production facility in Mexico.

[25]

The application judge dismissed this argument as well. She noted that
    the
ADM
decision was not binding on the
Cargill
panel and that
    the panel had distinguished
ADM
on the facts. She also found that the
    result reached was consistent with the objects of the NAFTA as a whole, as set
    out in the Preamble, and with the objectives of the NAFTA agreement as set out
    in Article 102, including in particular, the elimination of trade barriers and
    the facilitation of cross-border movement of goods and services, and that the
    result reached was therefore not irrational.

Issues on the Appeal

[26]

There are two main issues raised on the appeal: (1) what is the standard
    of review to be applied by the Superior Court in reviewing a decision of a
    Chapter 11 NAFTA arbitral panel under Article 34(2)(a)(iii) of the
Model Law
?
    and, (2) did the application judge err in the application of the standard of
    review? Within the second question, the appellant attacks several of the
    application judges findings in upholding the merits of the panels decision.

ANALYSIS

Issue 1: The Standard of Review

[27]

The appellant submits that the application judge erred by applying the
    reasonableness standard to a decision on jurisdiction and that the appropriate
    standard of review is the correctness standard. Canada, an intervener on the appeal,
    supported this position. The United States, which was also granted leave to
    intervene on appeal, took no position regarding the standard of review. The
    respondent agreed with the application judge that the standard is
    reasonableness.

[28]

ADR Chambers, which was given leave to intervene to assist the court on
    the issue of standard of review of a decision of a NAFTA arbitral tribunal,
    suggested a more nuanced approach to the issue. It submitted that the domestic
    administrative law tests do not apply when a court reviews the decision of an
    international arbitration panel under Article 34 of the
Model Law
.
    Rather, that Article provides a limited and exhaustive list of grounds for
    judicial review relating to procedure, jurisdiction and public policy; no other
    ground may come under consideration. The court must not use the jurisdiction
    inquiry to effectively review the merits of the arbitral decision. Because the
    traditional arbitral nomenclature is not applicable, the proper description of
    the standard to be applied is the highest degree of deference.

[29]

In a recent article titled 
Judicial Review of NAFTA Chapter 11
    Arbitral Awards


McGill L.J. [forthcoming], Henri Alvarez argues
    that reviewing courts in Canada and the U.S. have to date applied various
    ill-defined standards of review. He suggests that the introduction of domestic
    administrative law standards, including reasonableness and correctness in
    Canada, and manifest disregard of the law in the United States, creates
    inconsistency in the review process and should be avoided.

[30]

I agree that it is important to clearly define the standard of review to
    be applied by a court in reviewing an arbitral decision on the grounds set out
    in Article 34 of the
Model Law
. I also agree that importing and directly
    applying domestic concepts of standard of review, both from administrative law
    and from domestic review by appeal courts of trial decisions, may not be
    helpful to courts when conducting their review process of international
    arbitration awards under Article 34 of the
Model Law
.

[31]

The starting point for determining the appropriate standard of review to
    be applied to NAFTA Chapter 11 arbitral decisions is the words of Article 34(2)
    of the
Model Law
set out above. The Article provides that an award may
    only be set aside if the objecting party proves one of the enumerated
    deficiencies. None of the grounds allows a reviewing court to review the merits
    of a tribunals decision. Article 34(2)(a)(iii) allows a court to review the
    award based on excess of jurisdiction by the tribunal and reads:

(iii) the award deals with a dispute not
    contemplated by or not falling within the terms of the submission to
    arbitration, or contains decisions on matters beyond the scope of the
    submission to arbitration

[32]

In the case of a Chapter 11 arbitration, the terms of the submission
    have three components: (1) the agreement of the parties, (2) the words of the
    relevant Articles from Chapter 11, and where relevant, from other Chapters

of
    the NAFTA
,
(3)

any interpretation of those words subsequently
    agreed to by the NAFTA signatory Parties (Canada, the United States and
    Mexico). The third component comes from Article 31 of the
Vienna Convention on
    the Law of Treaties,
23 May 1969, 1155 U.N.T.S. 331, 8 I.L.M. 679, which I
    will discuss later in these reasons. The submission to arbitration is always
    subject to, and governed by, the terms of the NAFTA.

[33]

Canadian reviewing courts have consistently stated that courts should
    accord international arbitration tribunals a high degree of deference and that
    they should interfere only sparingly or in extraordinary cases:
Quintette
;
Karpa; Canada (Attorney General) v. S.D. Myers, Inc.
[2004], 3 F.C.R. 368
.
In some cases, even on questions of jurisdiction, it has been said that the
    courts should apply a powerful presumption that an expert international
    arbitral tribunal acted within its authority:
Bayview Irrigation District
    #11 v. Mexico
, [2008] O.J. No. 1858 (S.C.),

at para. 63;
Corporacion
    Transnacional de Inversiones S.A. de C.V. v. STET International S.p.A.
(1999),
    45 O.R. (3d) 183 (S.C.), at p. 192, quoting concurring reasons in
Quintette
.
    Other courts have said that on questions of the tribunals jurisdiction, the
    standard of review is correctness, but then have broken down the issues to be
    decided into questions of law, where the panel had to be correct, and questions
    of fact or mixed fact and law, where the panel had only to be reasonable:
Myers,
at paras. 58, 60 and 61.

[34]

Because the court has been given the oversight power provided in Article
    34(2) of the
Model Law
, the question how a reviewing court is intended
    to perform the review and what test it is to apply is a critical one. In this
    case, the specific question is what test does the court apply under Article
    34(2)(a)(iii) of the
Model Law
to determine whether the tribunal
    exceeded its jurisdiction by deciding an issue that was not within the
    submission of the parties under the provisions of Chapter 11?

[35]

Accepting that courts should interfere only sparingly or in
    extraordinary cases, the court must have some basis to test whether the panel
    acted beyond its jurisdiction. If we were to use judicial review principles
    that apply in a domestic context, we would conduct a
Dunsmuir
analysis
    and determine whether the applicable standard is reasonableness or correctness.
    Normally, where the issue is one of pure jurisdiction, the correctness standard
    would apply, implying possible consideration of, but no deference to, the
    decision of the tribunal under review.  In
United Mexican States v.

Metalclad

Corp.
(2001), 89 B.C.L.R. (3d) 359 (S.C.), and
Myers
, both NAFTA
    review decisions under Article 34 of the
Model Law
, the courts held that
    the standard of review on questions of jurisdiction was correctness.

[36]

It is also instructive to look at the approach to court review of an
    international arbitral award recently adopted by the English Supreme Court
    (replacing the House of Lords as the highest appeal court in the U.K.) in
Dallah Real Estate and Tourism Holding Co. v. Ministry of Religious Affairs of
    the Government of Pakistan,
[2011] 1 A.C. 763. In that case, Dallah sought
    to enforce in England an international arbitration award made in its favour against
    the Pakistani Ministry. Leave to enforce the award having been granted, the
    Ministry sought to set aside the order granting leave on the basis that it had
    not been a party to the arbitration agreement and that the arbitration
    tribunals decision that it had jurisdiction over the Ministry was reviewable
    by the court. The
English Arbitration Act 1996
(U.K.), c. 23, incorporates
    the 1958
United Nations

Convention on the Recognition and Enforcement
    of Foreign Arbitral Awards
, usually known as the
New York Convention
,
    rather than the 1985
Model Law
. In that case, the court was applying
    Article V(1)(a) of the
New York Convention
which contains similar
    wording to Article 34(1)(a)(i) of the
Model Law
. It reads:


Article V

1. Recognition and enforcement of the award may be
    refused, at the request of the party against whom it is invoked, only if that
    party furnishes to the competent authority where the recognition and
    enforcement is sought, proof that:

(a) The parties to the
    agreement referred to in article II were, under the law applicable to them,
    under some incapacity, or the said agreement is not valid under the law to
    which the parties have subjected it or, failing any indication thereon, under
    the law of the country where the award was made;

[37]

The court found that the order granting leave should be set aside,
    holding that the tribunals own view of its jurisdiction had no legal or
    evidential value, and that the courts role was to reassess the issue itself.
    Lord Mance explained his conclusion, at paras. 30-31 as follows:

The nature of the present exercise is, in my
    opinion, also unaffected where an arbitral tribunal has either assumed or,
    after full deliberation, concluded that it had jurisdiction.  There is in law
    no distinction between these situations.  The tribunals own view of its
    jurisdiction has no legal or evidential value, when the issue is whether the
    tribunal had any legitimate authority in relation to the Government at all. 
    This is so however full was the evidence before it and however carefully deliberated
    was its conclusion.  It is also so whatever the composition of the tribunal  a
    comment made in view of Dallahs repeated (but no more attractive for that)
    submission that weight should be given to the tribunals eminence, high
    standing and great experience.  The scheme of the New York Convention,
    reflected in sections 101-103 of the 1996 Act may give limited prima facie
    credit to apparently valid arbitration awards based on apparently valid and
    applicable arbitration agreements, by throwing on the person resisting
    enforcement the onus of proving one of the matters set out in article V(1) and section
    103.  But that is as far as it goes in law.  Dallah starts with the advantage
    of service, it does not also start 15 or 30 love up.

This is not to say that a court seised of an issue
    under article V(1)(a) and section 103(2)(b) will not examine, both carefully
    and with interest, the reasoning and conclusion of an arbitral tribunal which
    has undertaken a similar examination.  Courts welcome useful assistance.  The
    correct position is well summarised by the following which I quote from the
    Governments written case, at para. 233:

Under section 103(2)(b) of the 1996 Act/article
    V1(a) of the New York Convention, when the issue is initial consent to
    arbitration, the court must determine for itself whether or not the objecting
    party actually consented.  The objecting party has the burden of proof, which
    it may seek to discharge as it sees fit.  In making its determination, the
    court may have regard to the reasoning and findings of the alleged arbitral
    tribunal, if they are helpful, but it is neither bound nor restricted by them.

[38]

In
Dallah
, the jurisdiction issue did not challenge the content
    of the award itself, but, rather, the ability of the tribunal to adjudicate: in
    particular, whether one party had committed to the arbitration process. In that
    context, the English Supreme Courts approach was to address the issue
de
    novo
, rather than as a review of the decision of the tribunal. One could
    view this approach as a variant of applying the correctness standard. As the
    Court pointed out, the decision of the tribunal is given
prima facie
credit, because the onus is on the challenging party to set it aside. But
    because the court was deciding the validity of the agreement issue
de novo
,
    it heard evidence, including expert evidence on the French law governing the
    issue of the validity of the agreement, The court concluded that the agreement
    was not valid and therefore, the arbitration panel had no jurisdiction.
[2]


[39]

In this case, the jurisdiction issue is quite different under Article 34
    (2)(a)(iii).
[3]
The issue is whether the award itself complies with the submission to
    arbitration and, in particular, whether it contains decisions on matters
    beyond the scope of the submission to arbitration. Under this subsection, the
    court is charged with reviewing the award and the submission to determine
    whether the tribunal stayed within its jurisdiction, based on the content of
    the submission, and the application of Chapter 11 of the NAFTA.

[40]

Therefore, does the wording of Article 34(2)(a)(iii) assist the court in
    determining the standard of review the court is to apply? Although the subsection
    does not state a standard of review, because the question is whether the
    tribunal acted within its jurisdiction, and there are no words that limit the
    courts task, there is nothing that detracts from the normal rule that on
    questions of jurisdiction, the tribunal could not act beyond its jurisdiction.  In
    the administrative law context, Lebel J. stated the principle in
Dunsmuir,
at para. 59, as follows:

Administrative bodies must also be correct in their
    determinations of true questions of jurisdiction or
vires
...
    Jurisdiction is intended in the narrow sense of whether or not the tribunal
    had the authority to make the inquiry. In other words, true jurisdiction
    questions arise where the tribunal must explicitly determine whether its
    statutory grant of power gives it the authority to decide a particular matter.
    The tribunal must interpret the grant of authority correctly or its action will
    be found to be
ultra vires
or to constitute a wrongful decline of
    jurisdiction: D.J.M. Brown and J.M. Evans,
Judicial Review of Administrative
    Action in Canada
(loose-leaf), at pp. 14-3 to 14-6. An example may be found
    in
United Taxi Drivers Fellowship of Southern Alberta v. Calgary (City
),
    [2004] 1 S.C.R. 485, 2004 SCC 19. In that case, the issue was whether the City
    of Calgary was authorized under the relevant municipal acts to enact bylaws
    limiting the number of taxi plate licences (para. 5,
per
Bastarache J.).
    That case involved the decision-making powers of a municipality and exemplifies
    a true question of jurisdiction or
vires
.

[41]

The tribunal therefore had to be correct in the sense that the decision
    it made had to be within the scope of the submission and the NAFTA provisions.
    Its authority to make any decision is circumscribed by the submission and the
    provisions of the NAFTA as interpreted in accordance with the principles of
    international law. It has no authority to expand its jurisdiction by
    incorrectly interpreting the submission or the NAFTA, even if its
    interpretation could be viewed as a reasonable one.

[42]

I conclude that the standard of review of the award the court is to
    apply is correctness, in the sense that the tribunal had to be correct in its
    determination that it had the ability to make the decision it made.

[43]

This conclusion is consistent with the reasoning in
Dallah
and
    with the decisions of the Supreme Court of British Columbia in
Metalclad
and of the Federal Court in
Myers.

[44]

It is important, however, to remember that the fact that the standard of
    review on jurisdictional questions is correctness does not give the courts a
    broad scope for intervention in the decisions of international arbitral
    tribunals. To the contrary, courts are expected to intervene only in rare
    circumstances where there is a true question of jurisdiction.

[45]

In the domestic law context, courts are warned to ensure that they take
    a narrow view of what constitutes a question of jurisdiction and to resist
    broadening the scope of the issue to effectively decide the merits of the case.
    This point was emphasized by Lebel J. in
Dunsmuir,
the leading case
    on standard of review in the administrative law context, in his discussion at
    para. 59:

These questions [of jurisdiction] will be narrow. 
    We reiterate the caution of Dickson J. in [
Canadian Union of Public
    Employees, Local 963 v. New Brunswick Liquor Corp
., [1979] 2 S.C.R. 227]
    that
reviewing judges must not brand as jurisdictional issues that are
    doubtfully so
.

[Emphasis added.]

[46]

This latter approach is magnified in the international arbitration
    context. Courts are warned to limit themselves in the strictest terms to
    intervene only rarely in decisions made by consensual, expert, international
    arbitration tribunals, including on issues of jurisdiction. In my view, the
    principle underlying the concept of a powerful presumption is that courts
    will intervene rarely because their intervention is limited to true
    jurisdictional errors. To the extent that the phrase powerful presumption may
    suggest that a reviewing court should presume that the tribunal was correct in
    determining the scope of its jurisdiction, the phrase is misleading. If courts were
    to defer to the decision of the tribunal on issues of true jurisdiction, that
    would effectively nullify the purpose and intent of the review authority of the
    court under Article 34(2)(a)(iii).

[47]

Therefore, courts are to be circumspect in their approach to determining
    whether an error alleged under Article 34(2)(a)(iii) properly falls within that
    provision and is a true question of jurisdiction. They are obliged to take a
    narrow view of the extent of any such question. And when they do identify such
    an issue, they are to carefully limit the issue they address to ensure that
    they do not, advertently or inadvertently, stray into the merits of the questio
n that was decided by the tribunal.

[48]

One challenge for a reviewing court is to navigate the tension between
    the discouragement to courts to intervene on the one hand, and on the other,
    the courts statutory mandate to review for jurisdictional excess, ensuring
    that the tribunal correctly identified the limits of its decision-making
    authority. Ultimately, when deciding its own jurisdiction, the tribunal has to
    be correct.

[49]

For example, if the submission to arbitration, agreed to by both
    parties, makes a claim for damages suffered in the years 2007 and 2008, and the
    tribunal awards damages for 2009 and 2010, that would be an award not falling
    within the terms of the submission to arbitration. Another example might be
    where the investment made by an investor from one Party is located in Brazil
     i.e. not in the territory of another Party  and the tribunal awards Chapter
    11 damages for losses suffered by the investor in Brazil even though Chapter 11
    defines an investment as being located in the territory of another Party to the
    NAFTA i.e., Canada, the United States or Mexico.

[50]

The second challenge for the court is to limit its review to determining
    whether the award contains decisions on matters beyond the scope of the
    submission and not to review the merits of the decision itself.

[51]

While the respondent advocates for review under Article 34(2)(a)(iii) on
    a reasonableness standard, as found by the application judge, in my view a
    reasonableness standard inevitably leads to a review of the merits of the
    decision. Any time the court reviews on the reasonableness standard, it
    undertakes an in-depth analysis of the reasoning and decision of the tribunal
    in order to decide whether the result was a reasonable one. That may include a
    review in the form of an exercise determining whether findings of fact made by
    the tribunal were reasonable. Once a court enters into a reasonableness review,
    it is effectively considering the merits of the tribunals decision and
    deciding whether that decision is acceptable because it is reasonable, not
    because it was made within the jurisdiction of the tribunal.

[52]

To summarize my approach, the role of the reviewing court is to identify
    and narrowly define any true question of jurisdiction. Specifically, under
    Article 34(2)(a)(iiii), did the tribunal decide an issue that was not part of
    the submission to arbitration, or misinterpret its authority under the NAFTA?
    Another way to define the proper approach is to ask the following three
    questions:

·

What was the issue that the tribunal decided?

·

Was that issue within the submission to arbitration made under
    Chapter 11 of the NAFTA?

·

Is there anything in the NAFTA, properly interpreted, that
    precluded the tribunal from making the award it made?

[53]

The role of the reviewing court is to identify and narrowly define any true
    question of jurisdiction. The onus is on the party that challenges the award. Where
    the court is satisfied that there is an identified true question of
    jurisdiction, the tribunal had to be correct in its assumption of jurisdiction
    to decide the particular question it accepted and it is up to the court to
    determine whether it was. In assessing whether the tribunal exceeded the scope
    of the terms of jurisdiction, the court is to avoid a review of the merits.

Issue 2: Application of the Standard of
    Review

Positions of the Parties

[54]

To restate, Mexico says that the tribunal did not have the jurisdiction
    under Chapter 11 of the NAFTA to award damages to Cargill for losses it
    suffered as a producer and seller of HFCS in the United States and not as an
    investor in Mexico.

[55]

As noted above, both Canada and the United States appeared as
    interveners on the appeal. They supported Mexicos position on the basis that
    all three Parties to the NAFTA have agreed on a common view of the
    interpretation of Article 1116: that it limits an investors damages to those
    incurred in its capacity as an investor in seeking to make, making or having
    made an investment in the territory of another NAFTA Party. Canada also
    supported Mexico on the issue of standard of review, taking the position that
    the interpretation of the definition of investment in Chapter 11 is an issue
    of law that goes to the jurisdiction of the tribunal and on which it must be
    correct.

[56]

Mexico divides its challenge into three specific issues. They are all
    versions of a similar objection - that the tribunal erred in its interpretation
    of the relevant NAFTA provisions and that those errors amounted to errors of
    jurisdiction. In particular, Mexico argues that the tribunal first erred in
    concluding that the scope of the damages arising by reason of, or arising out
    of breaches of Articles 1116 and 1117 were matters of interpretation or
    application of the facts.

[57]

The tribunals second alleged error was failing to distinguish between
    Cargill in its capacity as producer and as investor for the purpose of
    calculating its damages.

[58]

Its third alleged error was the failure to recognize that Chapter 11 has
    a territorial limitation to its application and to the scope of damages that
    can be awarded to an investor. Mexico relies on the same argument asserted by
    the two interveners, Canada and the United States, that the NAFTA Parties have
    all taken the common position, in accordance with Article 31(3) of the
Vienna
    Convention on the Law of Treaties,
which recognizes the territorial
    limitation on the scope of damages.

[59]

Taking these errors together, the tribunal is said to have exceeded its
    jurisdiction by treating Cargills investment in a holistic manner, which
    effectively included a portion of its production and export business in the
    United States, thereby offending the territorial limitations of Chapter 11 and
    the jurisdictional limits imposed by the investment requirement. In making this
    submission, Mexico explicitly acknowledged that the damage suffered by an
    investor is not limited to damage suffered in the country where the investment
    is located, as long as the damage is suffered by the claimant in its capacity
    as an investor. For example, an investor could recover the cost of lobbying
    efforts in its home country in respect of the investment, as damages suffered
    as an investor.

[60]

The territorial limitation was clearly and explicitly recognized by the
ADM
tribunal when it refused to award the claimant investors any damages for loss
    of sales to their Mexican investment subsidiary. In its Supplementary Decision,
    at para. 52, the
ADM
tribunal stated:

When the Claimants manufactured HFCS in the United
    States for sale in Mexico, the investment of the Claimants responsible for
    generating the profits is the investment in plant and other facilities in the
    United States. These losses did not relate to an investment in Mexican
    territory, and therefore the Tribunal did not have jurisdiction over these
    alleged losses.

[61]

In this case, Mexico argues that neither the tribunal nor the
    application judge provided a logical basis for distinguishing the
ADM
analysis. It also suggests that the
ADM
claimants had a stronger claim to
    damages because, in accordance with the goals of the NAFTA, they had made a
    substantial investment in a production operation in Mexico, not just a distribution
    center for HFCS produced in the United States.

Analysis

[62]

The focus of the jurisdictional challenge is two-fold: (1) the
    interpretation of the provisions of Chapter 11 of the NAFTA that accord the
    power to make complaints and to receive compensation for Party breaches affecting
    a local investment by an investor of another Party, through the arbitration
    process; and (2) the exact definition and extent of the interpretation of the
    Chapter 11 provisions that has been consented and agreed to by the Parties to
    the NAFTA, that may impose a territorial limitation on Chapter 11 damages.

[63]

Article 1116 of Chapter 11 allows an investor to submit a claim to
    arbitration for defined breaches by a NAFTA Party where the investor has
    incurred loss or damage by reason of, or arising out of, that breach. Article
    1101 describes and confines the application of Chapter 11 to measures adopted
    or maintained by a Party to: (a) investors of another Party; (b) investments of
    investors of another Party in the territory of the Party; and (c) with respect
    to Articles 1106 and 1114, all investments in the territory of the Party.
    Finally, the definition of investment in Article 1139 includes:

(h) interests arising from the commitment of
    capital or other resources in the territory of a Party to economic activity in
    such territory, such as under

(i) contracts involving
    the presence of an investors property in the territory of the Party, including
    turnkey or construction contracts, or concessions, or

(ii) contracts where
    remuneration depends substantially on the production, revenues or profits of an
    enterprise;

[64]

The definition goes on to provide that an investment does not mean:

(i) claims to money that arise solely from

(i) commercial contracts
    for the sale of goods or services by a national or enterprise in the territory
    of a Party to an enterprise in the territory of another Party

[65]

Mexico alleges that these provisions jurisdictionally limit the scope of
    an arbitration award of damages to damages suffered by an investor by reason of
    Mexicos trade barriers as they affected Cargills investment in Mexico, but
    not as they affected its investments in the United States, and therefore precluded
    awarding damages for lost sales from Cargills U.S. production facilities to
    its Mexican investment, CdM.

[66]

I do not agree. I agree with the application judge that Mexicos
    submission seeks to expand the jurisdictional question into issues that go to
    the merits of the case. Again, the inquiry under Article 34(2)(a)(iii) is
    restricted to whether the tribunal dealt with a matter beyond the submission to
    arbitration, not how the tribunal decided issues within its jurisdiction.

[67]

The relevant provisions allow the investor, which is necessarily an
    individual or an enterprise from another Party state, to claim damages. Those
    damages must arise from a breach by the host Party as described in Chapter 11.
    All of these breaches, as set out in the Articles of Chapter 11, are in respect
    of the investors investment in the host Partys territory. For example, Article
    1103, Most-Favoured-Nation Treatment, provides:

1.

Each
    Party shall accord to investors of another Party treatment no less favorable
    than that it accords, in like circumstances, to investors of any other Party or
    of a non-Party with respect to the establishment, acquisition, expansion,
    management, conduct, operation, and sale or other disposition of investments.

2.

Each
    Party shall accord to investments of investors of another Party treatment no
    less favourable than that it accords, in like circumstances, to investments of
    investors of any other Party or of a non-Party with respect to the
    establishment, acquisition, expansion, management, conduct, operation, and sale
    or other disposition of investments.

[68]

The investment must meet the definition and not be excluded as merely
    selling product to buyers in the affected Party territory. Finally, the
    investors loss must have been incurred by reason of, or arising out of the
    breach. Those are the jurisdictional limits on the award of damages.

[69]

It is up to the tribunal to make findings of fact, apply the facts to
    the definitions, and determine whether, in any particular case, the claimed
    damages fall within the defined criteria. As the application judge described, the
    criteria for compensable damages provide a causation requirement but no specified
    territorial limitation except in the definitional requirements of an
    investment. That definition also provides that an investment does not include
    mere contracts for the sale of goods or services into a country; therefore where
    there is no actual investment, there can be no damages that merely compensate
    for the loss of such sales.

[70]

The tribunal correctly identified the jurisdictional limits on its
    ability to award damages and sought to determine Cargills losses as an
    investor by reason of or arising out of Mexicos trade barrier breaches. In
    doing so, it relied on the expert damages report by Navigant Consulting Inc. submitted
    by Cargill. A copy of that report was provided to this Court at the hearing.
    That report described Cargills business model in Mexico. Its strategy called
    for production of HFCS by Cargill in the U.S. and sale to CdM at the U.S.
    border for distribution by CdM to end customers in Mexico. Cargill targeted
    high-volume, large corporate customers in Mexico. It therefore built two
    distribution centres to serve two areas of the country, one in Mexico and one
    in Texas near the border. It then expanded its production facilities in the
    U.S. to supply the Mexican market.

[71]

The tribunal accepted that Cargills business model was an integrated
    enterprise for business in Mexico through CdM, and also the experts
    characterization of Cargills loss as the present value of the cash flows that
    both CdM and Cargill would have earned from sales of HFCS in Mexico from 2002
    to 2007. In order to calculate this loss, the report factors in lost capacity
    in Cargills U.S. plants that were built to supply CdM with product.

[72]

Clearly there is an argument as to whether lost capacity in Cargills
    U.S. plants constitutes damages by reason of, or arising out of, Mexicos
    breaches to the extent that those breaches affected CdM. However, this is a
    quintessential question for the expertise of the tribunal, rather than an issue
    of jurisdiction. Had there been language in the Chapter 11 provisions that
    prohibited awarding any damages that were suffered by the investor in its home business
    operation, even if those damages related to and were integrated with the
    Mexican investment, that would have been a jurisdictional limitation that would
    have precluded the arbitration panel from awarding such damages, even if in its
    view, they otherwise flowed from the breaches. But there is not such limiting
    language.

[73]

The panel distinguished the
ADM
case on its view of the facts.
    There, because the joint venture Mexican subsidiary of the claimants was a
    producer of HFCS, it did not need to import product produced by the claimants
    in the U.S. as a necessary part of the business plan for its Mexican
    investment. Therefore, unlike in the
Cargill
case, because any losses
    suffered by ADMs U.S. production facilities could not be said to be by reason
    of, or arising out of, Mexicos breaches, there was no jurisdiction to award
    such losses.

[74]

Whether or not the tribunals distinction of the
ADM
case is a
    reasonable one is not an issue for the court. The only issue is whether the
    tribunal was correct in its determination that it had jurisdiction to decide
    the scope of damages suffered by Cargill by applying the criteria set out in
    the relevant articles of Chapter 11, and that there is no language in Chapter
    11, or as agreed by the NAFTA Parties, that imposes a territorial limitation on
    those damages. Once the court concludes that the tribunal made no error in its
    assumption of jurisdiction, the court does not go on to review the entire
    analysis to decide if the result was reasonable. As I have determined that the
    tribunal acted within its jurisdiction, there is no review of the merits of the
    decision.

Issue 3: Have the NAFTA Parties consented to an interpretation of Chapter
    11 that precluded the tribunal from ordering the up-stream damages?

[75]

NAFTA tribunals are directed by Article 1131(1) to decide the issues in a
    dispute in accordance with the NAFTA and the applicable rules of international
    law. The
Vienna Convention on the Law of Treaties
is one of the
    governing documents that provides such rules. Articles 31(1) and (3)(a) and (b)
    of that convention are relevant and provide:

1. A treaty shall be interpreted in good faith in
    accordance with the ordinary meaning to be given to the terms of the treaty in
    their context and in the light of its object and purpose.

2. The context for the purpose of the
    interpretation of a treaty shall comprise, in addition to the text, including
    its preamble and annexes:

(
a
) any agreement relating to the treaty
    which was made between all the parties in connection with the conclusion of the
    treaty;

(
b
) any instrument which was made by one or
    more parties in connection with the conclusion of the treaty and accepted by
    the other parties as an instrument related to the treaty.

3. There shall be taken into account, together with
    the context:

(
a
) any subsequent agreement between the
    parties regarding the interpretation of the treaty or the application of its
    provisions;

(
b
) any subsequent practice in the
    application of the treaty which establishes the agreement of the parties
    regarding its interpretation;

(
c
) any relevant rules of international law
    applicable in the relations between the parties.

4. A special meaning
    shall be given to a term if it is established that the parties so intended.

[76]

The three NAFTA Parties submit that the intent of Chapter 11 is not to
    protect the cross-border trade in goods, which is covered by other chapters,
    but specifically to address cross-border investments and to provide a remedy
    where those investments are not treated by the host Party in accordance with
    its obligations as set out in Chapter 11. This principle, as formulated, was
    recognized by the
Cargill
tribunal, which noted at para. 515, that
    Cargill was making no claim for any loss of trade sales it made directly to
    Mexican customers.

[77]

Neither does Chapter 11 protect investments in the investors home
    country. For example, in
The Consolidated Arbitration in the NAFTA Chapter
    11/UNICTRAL Cattle Cases v. United States of America,
Award on Jurisdiction
    (28 January 2008), at para. 233, the tribunal decided it had no jurisdiction
    over the claim against the United States for any measures it took, because the Canadian
    claimants were claiming for damages in respect of their Canadian operations and
    (unlike in the
Cargill
case) had no present or intended investment in
    the other Partys territory, in that case the United States.

[78]

The Parties submit that in accordance with Article 31(3)(b) of the
Vienna
    Convention
, their subsequent practice has been to consistently submit to
    NAFTA tribunals their agreement that, quoting from the factum of the United
    States of America at para 19: [T]he recovery available for claims submitted
    under Article 1116 is limited to loss or damage suffered by the claimant in its
    capacity as investor. This statement, however, merely reflects the words of
    the NAFTA, about which there is no dispute.

[79]

In the context of this case, the Parties are effectively arguing that
    they have agreed, in accordance with Article 31 of the
Vienna Convention,
that the only compensable damages are those suffered in the territory of the
    Party where the investment is located and not losses suffered by the investor in
    its home business operation, even where those losses resulted from the breach. Reference
    is made in the factum filed by the United States, as evidence of the agreement,
    to submissions made to the
Myers
tribunal by the United States and
    Mexico.

[80]

I have examined those submissions. They bear out the general agreement
    by the Parties reflected in the quote above: any compensable losses must be
    suffered by the investor in its capacity as an investor of an investment.
    However, those submissions do not go so far as to put a strict territorial
    limitation on the losses.

[81]

Of course, because the fact situation and arguments in
Myers
posed a different problem than the one faced in
Cargill
, and the Parties
    focused their argument to meet the
Myers
facts, the argument does not
    address the specific damages issue that has arisen in
Cargill
. In
Myers
,
    it was argued that the purpose of the Canadian investment was intended to
    facilitate orders for PCBs to be sent to Myers plant in the U.S. When Canada
    prohibited the cross-border transport of PCBs, the loss of business was
    suffered at the U.S. plant. Hence the argument was that the measures that
    Canada took caused a loss to Myers in the U.S. mainly, with only incidental
    losses to the small Canadian investment. Mexico included the following
    statement as part of its submission, para. 40:

In the case of lost
    profits, it will be important for the Tribunal to determine the amount of foregone
    profit (if any) that properly would have accrued to the Canadian investment
    rather than the U.S. investor. It would be wrong to lump together the
    investments loss of profit that would have been earned by rendering sales and
    administrative services in Canada with the investors loss of profit that would
    have been earned by providing PCB waste disposal services in the United States.
    This would compensate the investor for loss or damage that does not arise out
    of a breach of Section A of Chapter Eleven, but by reason (if at all) of a
    breach of Chapter Twelve, a chapter which falls outside the Tribunals
    jurisdiction.

[82]

This submission reflects the premise asserted by the Parties that
    damages awarded under Chapter 11 of the NAFTA must compensate the investor for
    breaches that affect it as an investor in the investment. However, it does not
    provide a specific agreement by the Parties that in all cases, damages awarded
    are to be limited only to those suffered by the investor in the territory of
    the investment.

[83]

In my view, it is clear that NAFTA tribunals understand that the damages
    that may be awarded for Chapter 11 claims must be in relation to breaches that
    affect a claimants investment in the host country and therefore affect the
    investor as an investor. That is the common position of the NAFTA Parties as
    well. They say, however, that what they mean by that position is that such
    damages are further limited to exclude losses suffered by the investor in its
    home business operation as opposed, for example, to losses that reflect
    administrative expenses such as lobbying expenses in the home country spent for
    the purposes of the investment.

[84]

I agree that if that position of the three Parties was a clear,
    well-understood, agreed common position, in accordance with Article 31(3)(b) of
    the
Vienna Convention
,

that prohibited the award of any losses
    suffered by the investor in its home business operation, even caused by the
    breach, it would be an error of jurisdiction for the tribunal to fail to give
    effect to that interpretation of the relevant provisions of Chapter 11. However,
    that does not appear to be the case. The common position, as far as it went,
    that damages must relate to the investment and to the investor as an investor,
    was understood and implemented by the
Cargill
tribunal, based on its
    findings of the nature of the losses in this case. In my view, no
    jurisdictional error was made.

Issue 4:  Reference to the NAFTA Objective

[85]

The appellant raises one further issue in its factum. It objects to the
    reference by the application judge to the NAFTA objective in Article 102(a) -
    the facilitation of the cross-border movement of goods - as supporting her
    conclusion that the result reached by the tribunal was not irrational. In light
    of my conclusion on the standard of review, it is not necessary to address this
    issue.

CONCLUSION

[86]

I would dismiss the appeal with costs. Counsel advised the court at the
    conclusion of oral argument that they would resolve the issue of costs. I would
    not make any award of costs in favour of or against the interveners, and thank
    them for their helpful submissions.

Signed:           K. Feldman
    J.A.

I
    agree M. Rosenberg J.A.

I
    agree M. J. Moldaver J.A.

RELEASED: MR OCTOBER 4, 2011

Appendix A

Article 102: Objectives

1.

The objectives of this Agreement, as elaborated more specifically
    through its principles and rules, including national treatment,
    most-favored-nation treatment and transparency, are to:

(a)

eliminate barriers to trade
    in, and facilitate the cross-border movement of, goods and services between the
    territories of the Parties;

(b)

promote conditions of fair
    competition in the free trade area;

(c)

increase substantially investment opportunities in the territories of
    the Parties;

(d)

provide adequate and effective protection and enforcement of
    intellectual property rights in each Party's territory;

(e)

create effective procedures for the implementation and application of
    this Agreement, for its joint administration and for the resolution of
    disputes; and

(f)

establish a framework for further trilateral, regional and multilateral
    cooperation to expand and enhance the benefits of this Agreement.

2.

The Parties shall interpret and apply the provisions of this Agreement
    in the light of its objectives set out in paragraph 1 and in accordance with
    applicable rules of international law.

Article
    1101: Scope and Coverage

1. This Chapter
    applies to measures adopted or maintained by a Party relating to:

(a) investors of another Party;

(b) investments of investors of another Party in the
    territory of the Party; and

(c) with respect to Articles 1106 and 1114, all investments
    in the territory of the Party.

2. A Party has the
    right to perform exclusively the economic activities set out in Annex III and
    to refuse to permit the establishment of investment in such activities.

3. This Chapter does
    not apply to measures adopted or maintained by a Party to the extent that they
    are covered by Chapter Fourteen (Financial Services).

4. Nothing in this
    Chapter shall be construed to prevent a Party from providing a service or
    performing a function such as law enforcement, correctional services, income
    security or insurance, social security or insurance, social welfare, public
    education, public training, health, and child care, in a manner that is not
    inconsistent with this Chapter.

Article 1102: National Treatment

1. Each Party shall
    accord to investors of another Party treatment no less favorable than that it
    accords, in like circumstances, to its own investors with respect to the
    establishment, acquisition, expansion, management, conduct, operation, and sale
    or other disposition of investments.

2. Each Party shall
    accord to investments of investors of another Party treatment no less favorable
    than that it accords, in like circumstances, to investments of its own
    investors with respect to the establishment, acquisition, expansion,
    management, conduct, operation, and sale or other disposition of investments.

3. The treatment
    accorded by a Party under paragraphs 1 and 2 means, with respect to a state or
    province, treatment no less favorable than the most favorable treatment
    accorded, in like circumstances, by that state or province to investors, and to
    investments of investors, of the Party of which it forms a part.

4. For greater
    certainty, no Party may:

(a) impose on an investor of another Party a requirement that
    a minimum level of equity in an enterprise in the territory of the Party be
    held by its nationals, other than nominal qualifying shares for directors or
    incorporators of corporations; or

(b) require an investor of another Party, by reason of its
    nationality, to sell or otherwise dispose of an investment in the territory of
    the Party.

Article 1103: Most-Favored-Nation Treatment

1. Each Party shall
    accord to investors of another Party treatment no less favorable than that it
    accords, in like circumstances, to investors of any other Party or of a
    non-Party with respect to the establishment, acquisition, expansion, management,
    conduct, operation, and sale or other disposition of investments.

2. Each Party shall
    accord to investments of investors of another Party treatment no less favorable
    than that it accords, in like circumstances, to investments of investors of any
    other Party or of a non-Party with respect to the establishment, acquisition,
    expansion, management, conduct, operation, and sale or other disposition of
    investments.

Article 1105: Minimum Standard of Treatment

1. Each Party shall
    accord to investments of investors of another Party treatment in accordance
    with international law, including fair and equitable treatment and full
    protection and security.

2. Without prejudice
    to paragraph 1 and notwithstanding Article 1108(7) (b), each Party shall accord
    to investors of another Party, and to investments of investors of another
    Party, nondiscriminatory treatment with respect to measures it adopts or
    maintains relating to losses suffered by investments in its territory owing to
    armed conflict or civil strife.

3. Paragraph 2 does
    not apply to existing measures relating to subsidies or grants that would be
    inconsistent with Article 1102 but for Article 1108(7) (b).

Article 1106: Performance Requirements

1. No Party may
    impose or enforce any of the following requirements, or enforce any commitment
    or undertaking, in connection with the establishment, acquisition, expansion,
    management, conduct or operation of an investment of an investor of a Party or
    of a non-Party in its territory:

(a) to export a given level or percentage of goods or
    services;

(b) to achieve a given level or percentage of domestic
    content;

(c) to purchase, use or accord a preference to goods produced
    or services provided in its territory, or to purchase goods or services from
    persons in its territory;

(d) to relate in any way the volume or value of imports to
    the volume or value of exports or to the amount of foreign exchange inflows
    associated with such investment;

(e) to restrict sales of goods or services in its territory
    that such investment produces or provides by relating such sales in any way to
    the volume or value of its exports or foreign exchange earnings;

(f) to transfer technology, a production process or other
    proprietary knowledge to a person in its territory, except when the requirement
    is imposed or the commitment or undertaking is enforced by a court,
    administrative tribunal or competition authority to remedy an alleged violation
    of competition laws or to act in a manner not inconsistent with other
    provisions of this Agreement; or

(g) to act as the exclusive supplier of the goods it produces
    or services it provides to a specific region or world market.

2. A measure that
    requires an investment to use a technology to meet generally applicable health,
    safety or environmental requirements shall not be construed to be inconsistent
    with paragraph 1(f). For greater certainty, Articles 1102 and 1103 apply to the
    measure.

3. No Party may
    condition the receipt or continued receipt of an advantage, in connection with
    an investment in its territory of an investor of a Party or of a non-Party, on
    compliance with any of the following requirements:

(a) to achieve a given level or percentage of domestic
    content;

(b) to purchase, use or accord a preference to goods produced
    in its territory, or to purchase goods from producers in its territory;

(c) to relate in any way the volume or value of imports to
    the volume or value of exports or to the amount of foreign exchange inflows
    associated with such investment; or

(d) to restrict sales of goods or services in its territory
    that such investment produces or provides by relating such sales in any way to
    the volume or value of its exports or foreign exchange earnings.

4. Nothing in
    paragraph 3 shall be construed to prevent a Party from conditioning the receipt
    or continued receipt of an advantage, in connection with an investment in its
    territory of an investor of a Party or of a non-Party, on compliance with a
    requirement to locate production, provide a service, train or employ workers,
    construct or expand particular facilities, or carry out research and
    development, in its territory.

5. Paragraphs 1 and
    3 do not apply to any requirement other than the requirements set out in those
    paragraphs.

6. Provided that
    such measures are not applied in an arbitrary or unjustifiable manner, or do
    not constitute a disguised restriction on international trade or investment,
    nothing in paragraph 1(b) or (c) or 3(a) or (b) shall be construed to prevent
    any Party from adopting or maintaining measures, including environmental
    measures:

(a) necessary to secure compliance with laws and regulations
    that are not inconsistent with the provisions of this Agreement;

(b) necessary to protect human, animal or plant life or
    health; or

(c) necessary for the conservation of living or non-living
    exhaustible natural resources.

Article 1110: Expropriation and Compensation

1. No Party may
    directly or indirectly nationalize or expropriate an investment of an investor
    of another Party in its territory or take a measure tantamount to
    nationalization or expropriation of such an investment
    ("expropriation"), except:

(a) for a public purpose;

(b) on a non-discriminatory basis;

(c) in accordance with due process of law and Article
    1105(1); and

(d) on payment of compensation in accordance with paragraphs
    2 through 6.

2. Compensation
    shall be equivalent to the fair market value of the expropriated investment
    immediately before the expropriation took place ("date of
    expropriation"), and shall not reflect any change in value occurring
    because the intended expropriation had become known earlier. Valuation criteria
    shall include going concern value, asset value including declared tax value of
    tangible property, and other criteria, as appropriate, to determine fair market
    value.

3. Compensation
    shall be paid without delay and be fully realizable.

4. If payment is
    made in a G7 currency, compensation shall include interest at a commercially
    reasonable rate for that currency from the date of expropriation until the date
    of actual payment.

5. If a Party elects
    to pay in a currency other than a G7 currency, the amount paid on the date of
    payment, if converted into a G7 currency at the market rate of exchange
    prevailing on that date, shall be no less than if the amount of compensation
    owed on the date of expropriation had been converted into that G7 currency at
    the market rate of exchange prevailing on that date, and interest had accrued
    at a commercially reasonable rate for that G7 currency from the date of
    expropriation until the date of payment.

6. On payment,
    compensation shall be freely transferable as provided in Article 1109.

7. This Article does
    not apply to the issuance of compulsory licenses granted in relation to
    intellectual property rights, or to the revocation, limitation or creation of
    intellectual property rights, to the extent that such issuance, revocation,
    limitation or creation is consistent with Chapter Seventeen (Intellectual
    Property).

8. For purposes of
    this Article and for greater certainty, a non-discriminatory measure of general
    application shall not be considered a measure tantamount to an expropriation of
    a debt security or loan covered by this Chapter solely on the ground that the
    measure imposes costs on the debtor that cause it to default on the debt.

Article 1116: Claim by an Investor of a Party on Its
    Own Behalf

1. An investor of a
    Party may submit to arbitration under this Section a claim that another Party
    has breached an obligation under:

(a) Section A or Article 1503(2) (State Enterprises), or

(b) Article 1502(3)(a) (Monopolies and State Enterprises)
    where the monopoly has acted in a manner inconsistent with the Party's
    obligations under Section A,

and that the
    investor has incurred loss or damage by reason of, or arising out of, that
    breach.

2. An investor may not
    make a claim if more than three years have elapsed from the date on which the
    investor first acquired, or should have first acquired, knowledge of the
    alleged breach and knowledge that the investor has incurred loss or damage.

Article 1117: Claim by an Investor of a Party on
    Behalf of an Enterprise

1. An investor of a
    Party, on behalf of an enterprise of another Party that is a juridical person
    that the investor owns or controls directly or indirectly, may submit to
    arbitration under this Section a claim that the other Party has breached an
    obligation under:

(a) Section A or Article 1503(2) (State Enterprises), or

(b) Article 1502(3)(a) (Monopolies and State Enterprises)
    where the monopoly has acted in a manner inconsistent with the Party's
    obligations under Section A, and that the enterprise has incurred loss or
    damage by reason of, or arising out of, that breach.

2. An investor may
    not make a claim on behalf of an enterprise described in paragraph 1 if more
    than three years have elapsed from the date on which the enterprise first
    acquired, or should have first acquired, knowledge of the alleged breach and
    knowledge that the enterprise has incurred loss or damage.

3. Where an investor
    makes a claim under this Article and the investor or a non-controlling investor
    in the enterprise makes a claim under Article 1116 arising out of the same
    events that gave rise to the claim under this Article, and two or more of the
    claims are submitted to arbitration under Article 1120, the claims should be
    heard together by a Tribunal established under Article 1126, unless the
    Tribunal finds that the interests of a disputing party would be prejudiced
    thereby.

4. An investment may
    not make a claim under this Section.

Article 1131: Governing Law

1. A Tribunal
    established under this Section shall decide the issues in dispute in accordance
    with this Agreement and applicable rules of international law.

2. An interpretation
    by the Commission of a provision of this Agreement shall be binding on a
    Tribunal established under this Section.

Section C -
    Definitions

Article 1139: Definitions

For purposes of this
    Chapter:

disputing
    investor
means an investor that
    makes a claim under Section B;

disputing
    parties
means the disputing
    investor and the disputing Party;

disputing
    party
means the disputing
    investor or the disputing Party;

disputing
    Party
means a Party against
    which a claim is made under Section B;

enterprise
means an "enterprise" as defined in Article
    201 (Definitions of General Application), and a branch of an enterprise;

enterprise

of a Party
means an enterprise
    constituted or organized under the law of a Party, and a branch located in the
    territory of a Party and carrying out business activities there.

equity or
    debt securities
includes voting
    and non-voting shares, bonds, convertible debentures, stock options and
    warrants;

G7 Currency
means the currency of Canada, France, Germany, Italy,
    Japan, the United Kingdom of Great Britain and Northern Ireland or the United
    States;

ICSID
means the International Centre for Settlement of
    Investment Disputes;

ICSID
    Convention
means the
Convention
    on the Settlement of Investment Disputes between States and Nationals of other
    States
, done at Washington, March 18, 1965;

Inter-American
    Convention
means the
Inter-American
    Convention on International Commercial Arbitration
, done at Panama,
    January 30, 1975;

investment
means:

(a) an enterprise;

(b) an equity security of an enterprise;

(c) a debt security of an enterprise

(i) where the enterprise is an affiliate of the investor, or

(ii) where the original maturity of the debt security is at
    least three years,

but does not include a debt security, regardless of original
    maturity, of a state enterprise;

(d) a loan to an enterprise

(i) where the enterprise is an affiliate of the investor, or

(ii) where the original maturity of the loan is at least
    three years,

but does not include a loan, regardless of original maturity,
    to a state enterprise;

(e) an interest in an enterprise that entitles the owner to
    share in income or profits of the enterprise;

(f) an interest in an enterprise that entitles the owner to
    share in the assets of that enterprise on dissolution, other than a debt
    security or a loan excluded from subparagraph (c) or (d);

(g) real estate or other property, tangible or intangible,
    acquired in the expectation or used for the purpose of economic benefit or
    other business purposes; and

(h) interests arising from the commitment of capital or other
    resources in the territory of a Party to economic activity in such territory,
    such as under

(i) contracts involving the presence of an investor's
    property in the territory of the Party, including turnkey or construction
    contracts, or concessions, or

(ii) contracts where remuneration depends substantially on
    the production, revenues or profits of an enterprise;

but
    investment does not mean,

(i) claims to money that arise solely from

(i) commercial contracts for the sale of goods or services by
    a national or enterprise in the territory of a Party to an enterprise in the
    territory of another Party, or

(ii) the extension of credit in connection with a commercial
    transaction, such as trade financing, other than a loan covered by subparagraph
    (d); or

(j) any other claims to money,

that do not involve the kinds of interests set out in
    subparagraphs (a) through (h);

investment
    of an investor of a Party
means
    an investment owned or controlled directly or indirectly by an investor of such
    Party;

investor of
    a Party
means a Party or state
    enterprise thereof, or a national or an enterprise of such Party, that seeks to
    make, is making or has made an investment;

investor of
    a non-Party
means an investor
    other than an investor of a Party, that seeks to make, is making or has made an
    investment;

New York
    Convention
means the
United
    Nations Convention on the Recognition and Enforcement of Foreign Arbitral
    Awards
, done at New York, June 10, 1958;

Secretary-General
means the Secretary-General of ICSID;

transfers
means transfers and international payments;

Tribunal
means an arbitration tribunal established under
    Article 1120 or 1126; and

UNCITRAL
    Arbitration Rules
means the
    arbitration rules of the United Nations Commission on International Trade Law,
    approved by the United Nations General Assembly on December 15, 1976.





[1]
The Parties to the NAFTA are Canada, Mexico and the United States.



[2]
As an interesting aside, at a subsequent hearing before a French court, the
    court determined that the agreement was valid: Dallah v. Pakistan: Vive la
    différence? Global Arbitration Review (April 20, 2011) at www.
    globalarbitrationreview.com.



[3]
Article 34(2)(a)(iii) is equivalent to Article V(1)(c) of the
New York
    Convention
.


